Title: From Thomas Jefferson to Joseph Wheaton, 11 September 1808
From: Jefferson, Thomas
To: Wheaton, Joseph


                  
                     Sir 
                     
                     Monticello Sep. 11. 08.
                  
                  On the reciept of your letter of Aug. 23. I wrote to the Post Office for information on the subject of the award which had been rendered, having supposed from your letter that it had been done by mutual agreement & without suit. in this I find I was mistaken, that there is a suit depending, and this award subject to the direction of the court. in such a case it would be improper for me to interfere. the court are the competent judges, on hearing the merits of the award discussed, to enforce it, if they find it just, or if otherwise, to have it corrected by a new reference or a trial at bar; and it cannot be doubted but that they will do you compleat justice. I tender you my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               